                                                                                                                  ...---- ---------- - -------- --

AO 2458 (CASDRev. 0211 8) Judgment in a C riminal Case
                                                                                                                               F ~ L.ED
                                                                                                                               OCT 09 2018
                                        UNITED STATES DISTRICT COURT
                                                                                                                        C LER l<, U S. DtSTRtCT COUR T
                                           SOUTHERN DISTRICT OF CALIFORNIA                                         SOtJTl;IERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIM                    BIY (                         DEPUTY

                                   v.                                        (for Offenses Committed On or After November I, 1987)
             ELIOT JOSUE HERRERA-ROJAS
                                                                                Case Number:         18CR4086-RBB

                                                                             RY AN FRASER, F.D.
                                                                             Defendant's Attorney
REGISTRATION NO.                   71948298
0 -
THE D EFENDANT:
0     pleaded guilty to count(s)         ONE OF THE SUPERSEDING INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
Title & Section                     Nature of Offense                                                                            Number(s)
18 USC 3                            ACCESSORY AFTER THE FACT                                                                        lS




    The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act o f 1984.

 0    The defendant has been found not guilty on count(s)

00    Count( s)   INFORMATION                                                      dismissed on the motion of the United States.

       Assessment :   $ 10.00 REMITTED/WAIVED


       JVT A Assessment*: S
 D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 oo    No fine                  0 Forfeiture pursuant to order filed                                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                              HON. RUBEN B. BROOKS
                                                                              UNITED STATES MAGISTRATE JUDGE


                                                                                                                                l 8CR4086-RBB
AO 245B (CASO Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                ELIOT JOSUE HERRERA-ROJAS                                                Judgment - Page 2   of~
CASE N UMBER:             18CR4086-RBB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FORTY FIVE (45) DAYS.




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 o     The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       0    at                              A.M.              on
       0    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       0    on or before
       D    as notified by the United States M arshal.
       0    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL



                                                                                                       18C R4086-RBB
